Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 1 of 6 PageID #: 1519




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  TRUSTEES OF THE MOSAIC AND
  TERRAZZO              WELFARE,             PENSION,
  ANNUITY, AND VACATION FUNDS, et al.,

                                     Plaintiffs,                          REPORT AND
                                                                          RECOMMENDATION
                         -against-                                        18 CV 1471 (CBA) (CLP)

  ELITE TERRAZZO FLOORING, INC.,

                                     Defendants.
  ----------------------------------------------------------X
  POLLAK, United States Magistrate Judge:

           On March 9, 2018, plaintiffs Trustees of The Mosaic and Terrazzo Welfare, Pension,

  Annuity, and Vacation Funds and Trustees of the Bricklayers & Trowel Trades International

  Pension Fund (“plaintiffs”) commenced this action against defendant Elite Terrazzo Flooring,

  Inc. (“defendant”), seeking damages for alleged violations of the Employee Retirement Income

  Security Act of 1974, 29 U.S.C. § 1132(a)(3), and the Labor Management Relations Act of 1947,

  29 U.S.C. § 185. (Compl.1 ¶ 1).

           On March 11, 2020, the Court ordered defendant’s counsel, Richard Abrahamsen, to

  withdraw as defendant’s counsel, conditioned upon his payment of $16,162.10 in total sanctions.

  As of December 11, 2020, Mr. Abrahamsen still had not paid these sanctions. On that date,

  plaintiff filed a motion to hold Mr. Abrahamsen’s law firms, Abrahamsen Law, LLC, and

  Richard J. Abrahamsen Law Firm LLC (“the law firms”), jointly and severally liable for the

  sanctions imposed against Mr. Abrahamsen. (Pl. Mot.2).

           For the following reasons, this Court respectfully recommends that the law firms be held


           1
            Citations to “Compl.” refer to the Complaint, filed on March 9, 2018, ECF No. 1.
           2
            Citations to “Pl. Mot.” refer to plaintiff’s motion to hold the law firms liable for the sanctions imposed
  against Mr. Abrahamsen, ECF No. 96.

                                                             1
Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 2 of 6 PageID #: 1520




  liable for the sanctions imposed against Mr. Abrahamsen, and that they be ordered to pay the

  $16,162.10 in sanctions due to plaintiffs.



                                    FACTUAL BACKGROUND

         In the Complaint, plaintiffs allege that defendants failed to make contributions to

  plaintiffs’ labor-management trust fund. These contributions consisted of benefits earned by

  members of plaintiffs’ unions between March 1 and June 7, 2015. (Compl. ¶ 23). In June 2015,

  federal and state court judgments were entered against defendant for a total of $1,548,472.02.

  (Id. ¶¶ 52-53). As of March 9, 2019, $694,761.16 remained outstanding on the judgments. (Id. ¶

  54).

         On January 23, 2019, defendant’s counsel, Mr. Abrahamsen, informed the Court of his

  intent to file a motion to compel arbitration. (See ECF No. 50). He claimed that the terms of the

  collective bargaining agreement between plaintiffs and defendant required arbitration of their

  dispute in accordance with AAA Rules of Labor Arbitration. (See ECF No. 60-2, ¶ 11). On

  March 1, 2019, plaintiffs filed a motion for sanctions against Mr. Abrahamsen and his law firm,

  Abrahamsen Law LLC. Plaintiffs alleged that Mr. Abrahamsen’s motion lacked a reasonable

  basis in fact or law and they sought attorney’s fees for the cost of responding to the motion, as

  well as additional sanctions of at least $10,000. (See ECF No. 55). On June 5, 2019,

  defendant’s motion to compel arbitration was denied and plaintiffs’ motion for sanctions was

  granted. Mr. Abrahamsen was ordered to pay plaintiffs $11,784.19 by June 19, 2019. (See ECF

  No. 62).

         On March 11, 2020, the Court ordered the imposition of sanctions, pursuant to Rule 11 of

  the Federal Rules of Civil Procedure, against Mr. Abrahamsen for his failure to pay the sanctions



                                                   2
Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 3 of 6 PageID #: 1521




  resulting from the June 5, 2019 Order, his misrepresentations to the Court and disregard of Court

  Orders, and his “stonewalling of discovery.” Mr. Abrahamsen was ordered to withdraw as

  counsel for defendants subject to his payment of $5,892.10 to plaintiffs, representing the unpaid

  sum from the June 5, 2019 sanctions. Mr. Abrahamsen was ordered to pay plaintiffs the

  additional sum of $10,270 as sanctions for the remainder of his contemptuous conduct in this

  case, for a total of $16,162.10. (Rep. and Rec.3 at 20-30).

          Mr. Abrahamsen has yet to pay any of these sanctions. (Harras Aff.4 ¶ 3). Plaintiffs’

  subpoenas to third parties have not identified any personal assets of Mr. Abrahamsen against

  which plaintiffs may enforce the judgment. They have, however, identified assets of his law

  firm, Abrahamsen Law LLC, against which the judgment may be enforced. (Id. ¶¶ 8-9, Exs. D-

  E). Mr. Abrahamsen has not filed any brief in opposition to plaintiff’s motion, nor did he appear

  for the hearing on the motion. (Minute Entry dated 2/17/2021).




                                                  DISCUSSION

  A. Legal Standard

           Rule 11(c) of the Federal Rules of Civil Procedure establishes that, upon violation of

  Rule 11(b), a court “may impose an appropriate sanction on any attorney, law firm, or party that

  violated the rule or is responsible for the violation” and specifies that “absent exceptional

  circumstances, a law firm must be held jointly responsible for a violation committed by its

  partner, associate, or employee.” Fed. R. Civ. P. 11(c). Thus, where attorneys have engaged in


            3
              Citations to “Rep. and Rec.” refer to the Report & Recommendation recommending Mr. Abrahamsen’s
  withdrawal subject to his payment of sanctions, issued February 20, 2020, ECF No. 84. The Report and
  Recommendation was adopted on March 11, 2020 at ECF No. 85.
            4
              Citations to “Harras Aff.” refer to the Affidavit of John Harras, plaintiff’s counsel, in support of
  plaintiff’s motion to hold the law firms liable for Mr. Abrahamsen’s sanctions. Filed December 11, 2020, ECF No.
  96-1.

                                                          3
Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 4 of 6 PageID #: 1522




  sanctionable conduct by violating Rule 11(b), courts have “mandated” that law firms “shall be

  held jointly responsible for their respective attorneys' violations.” In re Australia & New

  Zealand Banking Grp. Ltd. Sec. Litig., 712 F. Supp. 2d 255, 271 (S.D.N.Y. 2010). See also

  Bunnell v. Haghighi, 183 F. Supp. 3d 364, 375 (E.D.N.Y. 2016) (imposing sanctions against

  plaintiff’s attorney and his law firm after counsel violated Rule 11(b)(3) by refusing to withdraw

  false assertions and to obey court orders); Gowanus Indus. Park, Inc. v. Arthur H. Sulzer

  Assocs., Inc., No. 06 CV 105, 2008 WL 877203, at *8 (E.D.N.Y. Apr. 1, 2008) (holding law

  firm jointly responsible for Rule 11(b)(3) sanctions imposed upon an attorney of the firm for

  making factually unsupported contentions to the court); Kirschner v. Zoning Bd. of Appeals of

  Inc. Vill. of Valley Stream, 159 F.R.D. 391, 393 (E.D.N.Y. 1995) (imposing sanctions on

  plaintiff’s attorneys’ law firm because plaintiff filed a complaint in defiance of court order, thus

  violating Rule 11).


  B. Analysis

         In the instant case, the District Judge has already determined that Mr. Abrahamsen’s

  decision to file a motion to compel arbitration (ECF No. 50) was a violation of Rule 11(b). The

  motion was deemed to have been filed frivolously, without any support in law or fact, and the

  court imposed sanctions on June 5, 2019, ruling that no reasonable attorney would have believed

  that the motion would succeed. (See ECF No. 62 at 13-14). When Mr. Abrahamsen failed to

  comply with the court’s Order to pay the sanctions, this Court imposed additional sanctions on

  March 11, 2020 based on his continued disregard of the court’s orders and his failure to provide

  discovery.

         In Bunnell v. Haghighi, the court cited Fed. R. Civ. P. 11(c) to hold a law firm jointly

  liable for an attorney’s noncompliance with court orders -- the exact same type of attorney


                                                    4
Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 5 of 6 PageID #: 1523




  misconduct as that engaged in by Mr. Abrahamsen that resulted in the imposition of sanctions on

  March 11, 2020. Bunnell v. Haghighi, 183 F. Supp. 3d at 375. Thus, Rule 11 sanctions can be

  imposed upon the law firms for Mr. Abrahamsen’s delinquency in paying his June 5, 2019 and

  March 11, 2020 sanctions.

         It is important to note that, pursuant to Rule 11, Mr. Abrahamsen was given the

  opportunity to identify “exceptional circumstances” that would exempt his firm from joint

  liability. However, he chose not to file an opposition to plaintiffs’ motion, and he failed to

  appear for a Show Cause hearing scheduled for February 17, 2021. Fed. R. Civ. P. 11(c).

         Therefore, this Court respectfully recommends that the law firms be held jointly liable for

  Mr. Abrahamsen’s violation of Rule 11(b) in the filing of the motion to compel arbitration. Fed.

  R. Civ. P. 11(c); see also In re Australia & New Zealand Banking Grp. Ltd. Sec. Litig., 712 F.

  Supp. 2d at 271; Gowanus Indus. Park, Inc. v. Arthur H. Sulzer Assocs., Inc., 2008 WL 877203

  at *8; Kirschner v. Zoning Bd. of Appeals of Inc. Vill. of Valley Stream, 159 F.R.D. at 393.




                                            CONCLUSION

         For the foregoing reasons, this Court respectfully recommends that plaintiffs’ motion to

  hold Abrahamsen Law, LLC and Richard J. Abrahamsen Law Firm, LLC jointly and severally

  liable for Mr. Abrahamsen’s violations of Rule 11(b) be granted, and that the law firms be

  ordered to pay the $16,162.10 of sanctions still due to plaintiffs.

         Any objections to this Report and Recommendation must be filed with the Clerk of the

  Court within fourteen (14) days. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); see also

  Fed. R. Civ. P. 6(a), (e) (providing the method for computing time). Failure to file objections

  within the specified time waives the right to appeal the District Court’s order. See, e.g., Caidor



                                                    5
Case 1:18-cv-01471-CBA-CLP Document 105 Filed 08/02/21 Page 6 of 6 PageID #: 1524
